Ordered that the Defendants do answer the Complainant’s Bill of Complaint in this Cause in fifteen Days after Service of this Rule.
Alexr Stewart Register in Chancery
At a Court of Chancery held at the Council Chamber on Friday the 24th of December 1762.
Present, His Excellency, the Governour; His Honor, the Lieutenant Governour; The honorable Othniel Beale, Henry Middleton, Charles Shin-ner, Daniel Blake, Esq., Esquires. William Burrows Esq. Master.
Mr. John Troup having this Day produced to the Court a Deputation under the hand and Seal of Alexander Stewart Register appointing him the said John Troup Deputy Register was read. And the said John Troup having qualified himself by taking the Oaths appointed by Acts of parliament contained in his Majesty’s Instructions as also the oath for the faithful Execution of his Office was admitted accordingly.
John Troup Deputy Register in Chancery